DETAILED ACTION
This Office Action is in response to the application filed on February 25, 2021. Claims 1-11 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0301464 (“Wu”) in view of the level of skill in the art.
With respect to claim 1, Wu discloses the invention substantially as claimed, including 
A method of decoding a video signal with a decoding apparatus (see Abstract, Figs. 4, items 400, ¶61, describing a decoding apparatus for decoding a video signal), comprising: 
dividing, based on division information, a current picture in the video signal into a plurality of sub-pictures (see Abstract, Figs. 7a-7g, items 701-707, ¶¶7-8, 61-62, 67, 90, 95, 98, 123, 125, 143, 149-150, describing receiving MCTS control data, i.e., division information, specifying corners, boundaries, and locations of the tile rectangles, counts of the tile rectangles, and size of the tile rectangles which allow the decoder to reconstruct/decode a selected set of tiles (MCTS), i.e., divide them based on division information; as shown in Figs. 7a-7g, these sets of tiles may include multiple sub-pictures/tiles); 
dividing a current block in the current picture into a plurality of sub-blocks (see ¶¶71, 87, describing that the encoder may divide the blocks of the current picture into sub-blocks for coding and decoding); and 
decoding each of the sub-blocks (see ¶¶71, 87-88, describing that the encoder may divide the blocks of the current picture into sub-blocks for decoding, i.e., sub-blocks are decoded), 
wherein the division information includes number information indicating a number of the sub-pictures belonging to the current picture, position information indicating a position of a top-left sample within a sub-picture, and size information indicating a width and a height of the sub-picture (see Figs. 7a-7g, ¶¶149-150, 158-160, 169, 171, 174-175, describing that the MCTS control data, i.e., division information may include number information indicating a number of tiles/sub-pictures in tile set belonging to the current picture, the number of sets in an SEI message (which may correspond to a single picture), the position of the top-left tile in a rectangular region/tile set, i.e., top-left sample within a sub-picture, the width of the rectangular region/tile set in units of tile columns and the height of the rectangular region/tile set in units of tile rows, i.e., a width and a height of the sub-picture), and 
wherein both of the position information and the size information is expressed in units of a plurality of pixels (see citations and arguments with respect to elements above, describing that the position and size information is expressed in units of tile columns and tile rows, which one of ordinary skill in the art would have understood to be pluralities of pixels). 
Wu does not explicitly state a syntax that equals a number of sub-pictures belonging to the current picture, however, as shown in Figs. 7d-7f, each picture may be made up of tile sets each including tiles. Wu describes syntax sent in an SEI message that indicates the number of sets in the SEI message (where an SEI message may correspond to a picture, i.e., the number of sets in the picture) and see ¶¶149, 159, 169, 171, 174-175). To one of ordinary skill in the art, at least where, as in Figs. 7d-7f, a picture is made of tile sets which each include a number of tiles, information about how many tiles in a set and how many sets in an SEI/picture would be information indicating a number of the tiles (i.e., sub-pictures) belonging to the current picture. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Wu to describe this information as information indicating a number of tiles belonging to the current picture would have been obvious.
With respect to claim 2, Wu discloses the invention substantially as claimed. As described above Wu in view of the level of skill in the art discloses all the elements of independent claim 1. Wu additionally discloses: 
determining, based on a first flag obtained from a bitstream, whether or not an in- loop filtering across boundaries between the sub-pictures is available (see ¶¶102, 152, describing a flag loop_filter_across_tile_enabled_flag indicating whether an in-loop filtering across boundaries of tiles is enabled, i.e., between the sub-pictures is available). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 10, Wu discloses the invention substantially as claimed. As described above Wu in view of the level of skill in the art discloses all the elements of independent claim 1. Wu additionally discloses: 
A method of encoding a video signal with an encoding apparatus (see Abstract, Figs. 3 and 5, items 300 and 500, ¶50, describing an encoder system for encoding a video signal), comprising: 
dividing a current picture in the video signal into a plurality of sub-pictures to generate division information on the current picture (see Abstract, Figs. 7a-7g, 16, items 1610-1630, ¶¶50, 53-55, 73, 98, 120, 124, 143, 149-150, describing that the encoder may partition the frame into multiple tiles, i.e., divide a current picture in the video signal into a plurality of sub-pictures, and generate/output control data providing tiling information, i.e., division information, on the first picture); 
dividing a current block in the current picture into a plurality of sub-blocks (see ¶71, describing that the encoder may divide the blocks of the current picture into sub-blocks for coding and decoding); and 
encoding each of the sub-blocks (see ¶71-72, describing that the encoder may divide the blocks of the current picture into sub-blocks for coding, i.e., sub-blocks encoded), 
wherein the division information includes number information indicating a number of the sub-pictures belonging to the current picture, position information indicating a position of a top-left sample within a sub-picture, and size information indicating a width and a height of the sub-picture (see citations and arguments with respect to corresponding element of claim 1 above), and 
wherein both of the position information and the size information is encoded in units of a plurality of pixels (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 1 in computer-readable medium form rather than method form. Wu discloses that its method may be embodied by a tangible computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a video coding device to perform the method (see ¶¶31, 35, 37). Accordingly, the disclosure recited with respect to claim 1 also applies to claim 11.
Claim Rejections - 35 USC § 103
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2016/0286235 (“Yamamoto”).
With respect to claim 3, Wu discloses the invention substantially as claimed. As detailed above, Wu in view of the level of skill in the art discloses each and every element of dependent claim 2. Wu also discloses: 
wherein the [the position information] is representative of a basic coding unit with a largest size among coding units predefined in the decoding apparatus (see Wu ¶160, describing that the top left position may be measured in coding tree blocks, i.e., a basic coding unit with a largest size among coding units predefined in the decoding apparatus). 
Wu details measuring MCTS in units of tile columns/rows, i.e., it does not explicitly disclose measuring tile/MCTS width or height in CTBs.
However, in the same field of endeavor, Yamamoto discloses that it was known to measure width and height of tile columns/rows in units of CTUs: 
wherein the plurality of pixels is representative of a basic coding unit with a largest size among coding units predefined in the decoding apparatus (see ¶236, describing that the width of a tile column/tile row may be in units of CTUs). 
As detailed above, Wu discloses measuring width in units of column width/height, but Yamamoto discloses that it was known for column width/height to be measured in units of CTUs (see citations above). At the time of filing, one of ordinary skill would have been familiar with measuring column width and height of tiles and have understood that, as evidenced by Yamamoto, such measurements were known to be in units of CTUs. Accordingly, to one of ordinary skill in the art at the time of filing measuring MCTS in units of CTUs instead of column width/height, as taught by Yamamoto, in the coding system of Wu would have been a simple mathematical expansion and would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include measurement of MCTS width and height in units of CTUs in the coding system of Wu as taught by Yamamoto.
With respect to claim 4, Wu discloses the invention substantially as claimed. As described above Wu in view of Yamamoto discloses all the elements of dependent claim 3. Wu/Yamamoto additionally discloses: 
wherein a first sub-picture among the plurality of sub- pictures is adjacent to a second sub-picture among the plurality of sub-pictures, and wherein a top boundary of the first sub-picture and a top boundary of the second sub-picture are discontinuous, while a bottom boundary of the first sub-picture and a bottom boundary of the second sub-picture are continuous (see, e.g., Wu Figs. 7b and 7c, which show various sub-pictures wherein one subpicture (tile or MCTS) is adjacent to another including a discontinuous top boundary but a continuous bottom boundary and Wu ¶¶54, 73, 100, 108, describing that tiles within a picture may vary in size and the sets may be contiguous or non-contiguous). 
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 4.
With respect to claim 5, Wu discloses the invention substantially as claimed. As described above Wu in view of Yamamoto discloses all the elements of dependent claim 4. Wu/Yamamoto additionally discloses: 
wherein a shape of the sub-pictures is rectangular (see Wu Figs. 7a-7g, showing rectangular tiles/MCTSs, i.e., subpictures). 
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 5.
With respect to claim 6, Wu discloses the invention substantially as claimed. As described above Wu in view of Yamamoto discloses all the elements of dependent claim 5. Wu/Yamamoto additionally discloses: 
wherein one of an independent decoding or a dependent decoding is applied to the sub-picture, wherein the independent decoding is representative of a decoding scheme in which, when decoding the sub-picture in the current picture, it is not allowed to refer to other sub-pictures except for a co-located sub-picture among sub-pictures belonging to a different picture from the current picture, and wherein the dependent decoding is representative of a decoding scheme in which, when decoding the sub-picture in the current picture, it is allowed to refer to the other sub-pictures in the different picture (see Wu ¶¶10, 98, 102-103 112, 123, describing that independent decoding may be applied to the MCTSs such that they may be allowed only to refer to specific other regions/tiles sets in different pictures from the current picture, e.g., the corresponding/collocated set of tiles in another picture, or dependent and allowed to refer to other regions in other pictures). 
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 6.
With respect to claim 7, Wu discloses the invention substantially as claimed. As described above Wu in view of Yamamoto discloses all the elements of dependent claim 6. Wu/Yamamoto additionally discloses: 
wherein the one of the independent decoding or the dependent decoding is selectively used based on a second flag obtained from a bitstream (see Wu ¶196, describing that whether dependencies across tile boundaries are constrained for a tile set may be indicated in a flag from the bitstream). 
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 7.
With respect to claim 8, Wu discloses the invention substantially as claimed. As detailed above, Wu in view of Yamamoto discloses each and every element of dependent claim 7. Wu/Yamamoto additionally discloses:
wherein the second flag equal to a first value indicates that the independent decoding is applied to the sub-picture, and the second flag equal to a second value indicates that the dependent decoding is applied to the sub-picture (see Wu ¶¶10, 184, 196, describing a flag whose value indicates whether independent or dependent decoding is applied to the sub-picture – Examiner takes Official notice that flags were known at the time of filing to be binary 1s or 0s, thus where the value indicates independent or dependent coding as described by Wu, one of ordinary skill in the art would have understood that one binary value indicates independent decoding is applied and the second indicates that dependent decoding is applied).
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 6.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of the level of skill in the art and Yamamoto further in view of U.S. Patent Publication No. 2013/0039593 (“Komiya”).
With respect to claim 9, Wu discloses the invention substantially as claimed. As detailed above, Wu in view of Yamamoto discloses each and every element of dependent claim 8. 
Wu/Yamamoto discloses the above-described “second flag”, but does not detail where such a flag is located in the bitstream, i.e., it does not explicitly disclose wherein the second flag is obtained from a sequence parameter set in the bitstream.
However, in the same field of endeavor, Komiya discloses that it was known for such a flag to be included in the SPS: 
wherein the second flag is obtained from a sequence parameter set in the bitstream (see ¶68, describing a tile boundary independence flag and that it may be included in the SPS or PPS).
At the time of filing, one of ordinary skill would have been familiar with the signaling of flags for a video sequence, like the dependencies across tile set boundaries flag described in Wu and have understood that, as evidenced by Komiya, this type of flag was known to be included in the PPS or SPS. Accordingly, to one of ordinary skill in the art at the time of filing including Wu’s dependencies across tile set boundaries flag in the SPS would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include Wu’s dependencies across tile set boundaries flag in the SPS in the coding system of Wu/Yamamoto as taught by Komiya.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LINDSAY J UHL/               Examiner, Art Unit 2481